Citation Nr: 0931117	
Decision Date: 08/19/09    Archive Date: 08/27/09

DOCKET NO.  04-29 212	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Montgomery, 
Alabama


THE ISSUES

1.  Entitlement to service connection for residuals of 
osteomyelitis of the left knee to include residuals of a left 
knee injury. 

2.  Entitlement to service connection for osteoarthritis of 
the right hip to include residuals of a deformity of the 
right femoral head.  

3.  Entitlement to service connection for degenerative joint 
disease of the lumbar spine. 

4.  Entitlement to service connection for degenerative joint 
disease of the left hip. 

5.  Entitlement to service connection for degenerative joint 
disease of the left ankle. 

6.  Entitlement to service connection for carpal tunnel 
syndrome of the left wrist.  

7.  Entitlement to service connection for carpal tunnel 
syndrome of the right wrist.  
 
REPRESENTATION

Veteran represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

Veteran


ATTORNEY FOR THE BOARD

N. L. Northcutt, Associate Counsel 


INTRODUCTION

The Veteran served on active duty from May 1967 to May 1969.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a June 2003 rating decision of a 
Department of Veterans Affairs (VA) Regional Office (RO) that 
denied petitions to reopen final disallowed claims for 
service connection for left knee and right hip disorders; and 
that denied service connection for degenerative disc disease 
of the lumbar spine, degenerative joint disease of the left 
hip and left ankle, and bilateral carpal tunnel syndrome.  

A Board decision issued in August 2008 reopened the Veteran's 
service connection claims for left knee and right hip 
disorders and remanded all of the claims on appeal for 
further evidentiary development.   As the benefits sought 
remain denied, the claims have been returned to the Board.
 
The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  

REMAND

In August 2008 the Board remanded the Veteran's claims for 
further evidentiary development, including a medical opinion 
by a VA orthopedic specialist.  As stated in the Board's 
prior decision, a determination of aggravation of the 
Veteran's pre-service knee and hip deficits is a complex 
matter requiring the opinion of an orthopedic specialist.  
However, the medical opinion obtained by the RO in January 
2009 was authored by a general internist, not an orthopedic 
specialist.  

A remand by the Board confers on a veteran, as a matter of 
law, a right to compliance with the remand instructions, and 
imposes upon VA a concomitant duty to ensure compliance with 
the terms of the remand.  Stegall v. West, 11 Vet. App. 268, 
271 (1998).  If the Board proceeds with final disposition of 
an appeal, and the remand orders have not been complied with, 
the Board itself errs in failing to ensure compliance.  Id.  
Given those pronouncements, and the fact that the development 
sought by the Board in this case has not been fully 
completed, another remand is now required.  38 C.F.R. § 19.9 
(2008).

Lastly, because the Veteran claims entitlement to service 
connection for  degenerative disc disease of the lumbar 
spine, degenerative joint disease of the left hip and left 
ankle, and bilateral carpal tunnel syndrome, as secondary to 
his left knee and right hip disabilities, these claims are 
inextricably intertwined with the pending claims for service 
connection for left hip and right knee disabilities.  The 
appropriate remedy where a pending claim is inextricably 
intertwined with a claim currently on appeal is to remand the 
claim on appeal pending the adjudication of the inextricably 
intertwined claim.  Harris v. Derwinski, 1 Vet. App. 180 
(1991).  Because the secondary service connection claims may 
not be adjudicated until the pending claims for service 
connection for left knee and right hip disabilities are 
adjudicated, the claims must again be remanded for 
adjudication of the pending claims.  Stegall v. West, 11 Vet. 
App. 268 (1998).

Accordingly, the case is REMANDED for the following actions:

1.  Forward the claims file for review by 
a VA physician qualified as a specialist 
in orthopedic medicine.  No further 
examination of the Veteran is necessary 
unless the examiner determines otherwise.  

Request that the physician review the 
claims file and note review of the claims 
file in the report provided.  

The examiner should state the 
likelihood that a right hip or left 
knee disorder existed prior to service.  
If the examiner concludes that a left 
knee or right hip disability found to 
be present existed prior to service, 
the examiner should indicate the 
likelihood that the disability was 
aggravated (caused to worsen beyond a 
natural progression) during or as a 
result of service.  

If the examiner diagnoses the Veteran 
as having left knee or right hip 
disabilities that did not pre-exist 
service, the examiner must opine as to 
whether it is at least as likely as not 
that the condition is related to or had 
its onset during service.  

If either the right hip or left knee 
disability is determined to have had 
their clinical onset or otherwise be 
related to service, including by way of 
aggravation, the examiner should 
provide opinions as to whether the 
Veteran's degenerative disc disease of 
the lumbar spine, degenerative joint 
disease of the left hip and left ankle, 
and bilateral carpal tunnel syndrome 
were caused or aggravated by his right 
hip or left knee disabilities.

In doing so, the VA orthopedic specialist 
should review the January 2009 opinion 
authored by a VA general internist, and 
note concurrence or disagreement with 
this opinion, providing any additional 
rationale necessary.

Additionally, in offering each of these 
opinions, the examiner should 
specifically acknowledge and comment on 
the Veteran's report of a continuity of 
symptoms since service.  See Dalton v. 
Nicholson, 21 Vet. App. 23 (2007) 
(examination was inadequate where the 
examiner did not comment on the 
Veteran's report of in-service injury 
and instead relied on the absence of 
evidence in the service medical records 
to provide a negative opinion).  The 
rationale for all opinions expressed 
should be provided.

2.  Then, readjudicate the claims.  If 
any decision remains adverse to the 
Veteran, provide the Veteran and his 
representative with a supplemental 
statement of the case and an opportunity 
to respond.  Thereafter, return the case 
to the Board as appropriate.

The Veteran has the right to submit additional evidence and 
argument on the matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2008).


_________________________________________________
S. C. KREMBS
Acting Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2008).



 
